Citation Nr: 0532080	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  97-28 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco Texas.  


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the cervical spine.  

2.  Whether the issue of entitlement to an extraschedular 
rating for the veteran's right carpal tunnel syndrome should 
be referred to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1994.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  

The case was previously before the Board in August 2004, when 
the Board granted service connection for left carpal tunnel 
syndrome.  In November 2004, the RO assigned a noncompensable 
rating, effective in June 1996.  There is no record of the 
veteran disagreeing with any down-stream issues, so a left 
carpal tunnel syndrome issue is no longer before the Board.  
The August 2004 Board decision also denied a schedular rating 
in excess of 10 percent for right carpal tunnel syndrome and 
directed the RO to consider an extraschedular rating.  The 
Board also remanded the cervical spine evaluation so the 
veteran could be given the new rating criteria and to insure 
that no other notification or development was required.  The 
required development of the cervical spine issue has been 
completed and the Board now proceeds with its review of that 
appeal.  

The matter of whether the issue of entitlement to an 
extraschedular rating for the veteran's right carpal tunnel 
syndrome should be referred to the Chief Benefits Director or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her cervical spine claim and 
has notified her of the information and evidence necessary to 
substantiate her claim.  

2.  The veteran's service-connected degenerative joint 
disease of the cervical spine   is manifested by arthritis, 
complaints of pain and discomfort, and limitation of motion 
that is no more than slight in degree; combined motion is 300 
degrees.  

3.  There is X-ray evidence of mild disc disease but 
examinations have been essentially negative for any abnormal 
objective clinical findings attributable to cervical disc 
disease; the competent evidence shows no more than slight 
intervertebral disc syndrome, no associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment; no incapacitating episodes of 
symptoms attributable to a cervical spine disability, and no 
secondary muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.   








CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010=5003, 5290 (as effective prior 
to September 26, 2003); Diagnostic Code 5293 (effective prior 
to and from September 23, 2002); Diagnostic Codes 5235, 5237, 
5242, 5243 (effective from September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed her claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to this claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the cervical spine 
claim now before the Board.  Discussions in the September 
1997 rating decision on appeal, the May 1997 statement of the 
case (SOC), and various supplemental statements of the case 
(SSOCs), including the most recent dated in June 2005, 
adequately informed her of the information and evidence 
needed to substantiate all aspects of her claim.

VCAA notice letters, dated in October 2003 and September 
2004, informed the veteran of the VCAA's implementing 
regulations, including that VA would assist her in obtaining 
government or private medical or employment records, provided 
that she sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate her claim and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claims.  The October 2003 VCAA notice 
letter requested that, "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  Under these circumstances, the failure to use 
the exact language of 38 C.F.R. § 3.159(b)(1) with respect to 
this "fourth element" was harmless, non-prejudicial error, 
if error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of her claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran has been provided VA orthopedic 
examinations in recent years to evaluate the current severity 
of her cervical spine disability, including in March 2005.  
The Board finds that these examinations were thorough in 
nature and adequate for rating purposes.  This competent 
evidence, along with the other relevant evidence in the 
record, is sufficient to adjudicate the veteran's appeal for 
a rating in excess of 10 percent for her cervical spine 
disability.  There is no duty to provide anther examination 
or medical opinion with regard to this issue.  Id.

During the pendency of her claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  She has failed to 
identify any sources of additional outstanding evidence or 
indicate that she was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to her 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and her procedural rights have not been 
abridged.  Bernard, supra.


Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (2005).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2005).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2005).  

Prior to September 26, 2003, a limitation of cervical spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 30 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5290 (2003).  

Prior to September 23, 2002, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which required a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2003).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the spine, and the veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Effective September 26, 2003, an intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
under the general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  In this case, there is no competent 
medical evidence of "incapacitating episodes" within it the 
regulatory definition.  That is, there is no competent 
evidence of a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.   

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
      Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
      Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
      Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
      Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
      Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
      Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2005).  

Much of the criteria found in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 does not pertain to arthritis of the cervical 
spine.  In any event, the RO did furnish the criteria for 
rating degenerative disc disease.  Accordingly, aside from 
including the criteria for rating such above, the question of 
whether separate ratings are indicated, to include orthopedic 
and neurological ratings permitted by the criteria that went 
into effect September 26, 2003 (38 C.F.R. § 4.71a, Diagnostic 
Code 5243) will be addressed in the analysis below.  

In pertinent part, 38 C.F.R. § 4.14 states: "evaluation of 
the same manifestation under different diagnoses is to be 
avoided."  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court stated, "[t]he critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."

For the period prior to September 23, 2002, assigning 
separate ratings for the musculoskeletal/orthopedic aspects 
of the lumbar strain/discogenic disease under Diagnostic Code 
5292 or 5295 and the neurologic aspects of the lumbar 
discogenic disease under Diagnostic Codes 5293, would 
constitute pyramiding, since the 10 percent rating assigned 
under Diagnostic Code 5293 contemplates orthopedic as well as 
neurologic aspects of said disability.  Specifically, the 
General Counsel has determined that (former) Diagnostic Code 
5293 contemplates limitation of motion. As such, a separate 
rating for arthritis with limitation of motion of the lumbar 
spine in this situation would be inappropriate.  VAOPGCPREC 
36-97.  Diagnostic Code 5293 also contemplates lumbar 
radiculopathy affecting the lower extremities, such as 
radicular pain with functional limitations, and it includes 
muscle spasms, as does Diagnostic Code 5295.

Muscle spasms have a distinctly orthopedic aspect, as 
indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59, pertaining to painful 
motion from arthritis, and 38 C.F.R. § 4. 71a, Diagnostic 
Code 5003, pertains to rating criteria for arthritis.  For 
example, Diagnostic Code 5003 provides: "Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion."  
In short, a 10 percent rating assigned under Diagnostic Code 
5293 contemplates orthopedic aspects of the lumbar discogenic 
disease, specifically the effect musculoskeletal-caused pain 
and muscle spasms have upon movement of the spine, as well as 
the neurologic aspects of lumbar discogenic disease, 
specifically the effect of sciatic neuropathy affecting the 
lower extremities; and these are duplicative of or overlap 
with each other such that to assign separate ratings under 
Diagnostic Codes 5292, 5295, and 5293 would be pyramiding, 
for the period prior to September 23, 2002.

In Esteban, the Court held that two separate disability 
ratings are possible in cases in which the veteran has 
separate and distinct manifestations arising from the same 
disability, notwithstanding VA's anti-pyramiding regulation, 
38 C.F.R. § 4.14.  As noted above, the current applicable 
rating criteria does permit separate orthopedic and 
neurological ratings and such will be addressed in the 
analysis below.

Factual Background

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2005).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran has submitted service medical records, which have 
been reviewed.  A May 1992 service department X-ray study of 
the cervical spine shows that there was some degenerative 
disease, shown mainly by a spur off the anterior inferior C4 
vertebral body.  Bony structures were otherwise unremarkable.  
It was commented that intervertebral disc spaces were very 
well maintained.  The impression was a very minimal 
osteoarthritic change.  

The post service VA clinical records, as well as service 
department records, have been considered, but they will not 
be set forth in detail because they do not provide adequate 
information to rate the disability.  

At her September 1997 RO hearing, the veteran gave sworn 
testimony to a RO hearing officer.  The veteran said that her 
service-connected cervical spine disability affected her when 
standing for a long period of time or driving.  She reported 
that she worked caring for an elderly man and that her neck 
symptoms interfered with lifting, dressing and bathing him.  
She said that her spinal pain came from the neck and went all 
the way down.  She also testified as to the impact of other 
disabilities.  

The report of the October 1997 VA examination shows that the 
veteran described posterior pain.  On examination, flexion 
went to 60 degrees, extension was 30 degrees, and rotation to 
either side was 70 degrees.  Upper extremity deep tendon 
reflexes were 1 to 2+ and symmetrical.  There was no swelling 
of the joints.  The shoulders, elbows, fingers, and wrists 
had full motion.  There was no upper extremity muscle 
weakness.  Cervical spine X-rays disclosed mild anterior and 
posterior bony spurs of vertebra C4 with a slightly narrowed 
disc between C4 and C5.  The study was otherwise 
unremarkable.  The examination concluded with a diagnosis of 
degeneration of the C4-C5 disc.  

A progress note, dated in April 1998, shows the veteran's 
neck had a range of motion within normal limits, with slight 
pains.  

In April 2000, the veteran had an electromyogram (EMG) 
primarily for her upper extremity complaints.  The 
examination done in conjunction with this test revealed a 
normal neck examination, with a full range of motion with 
discomfort at the end range.  

In July 2000, a private chiropractor reported that X-rays 
disclosed spondylosis deformans and disc degeneration.  
Ranges of cervical spine motion were slightly restricted in 
flexion and right and left lateral bending.  

A VA examination of the cervical spine was done in January 
2003.  The examiner characterized the veteran's disability as 
a very mild limitation of cervical spine mobility.  Her 
symptoms included mild neck pain.  She described a C5 and C6 
pain pattern into both upper extremities.  The right side was 
more prominent with occasional left-sided neck pain.  On 
examination, forward flexion was 60 degrees, backward 
extension was 40 degrees, rotation was 75 degrees to the 
right and 80 degrees to the left, and side bending was 20 
degrees right and 35 degrees left.  She experienced very mild 
low right posterolateral neck pain on the extremes of motion.  
The doctor commented that the veteran felt that her rating 
was inadequate because she had a continuation of symptoms.  
The doctor stated that the examination did not reveal any 
significant disability or high-grade limitation in the range 
of motion.  The impression was a probable degenerative joint 
disease at C5-6 and C6-7 levels in the cervical spine, the 
right more troublesome than the left.  The impression also 
noted that the veteran had a pain pattern, beginning in the 
neck and going down into each shoulder, arm and forearm, in a 
C5 and C6 distribution pattern, subjective only, mild, non-
disabling, and with no motor deficit.  

The claims file was reviewed in February 2003 and the 
diagnoses remained unchanged.  

The veteran's neck was again examined by VA in March 2005.  
She reported neck pain of progressive severity.  Neck pain 
was aggravated by turning from side to side, lifting and 
driving.  Neck flexion was 45 degrees and extension went to 
35 degrees.  Lateral movement was 60 degrees to the left and 
right.  She could tilt her head 50 degrees to the right and 
left.  There was no tenderness of the cervical spine.  Muscle 
tone was normal.  Deep tendon reflexes at the elbows were 
2/4.  Sensation responses were normal.  

The impression was cervical muscle strain, chronic, moderate 
subjective complaints.  The doctor commented that the 
examination showed no significant abnormalities.  The pain 
was in her neck with radiation into the arms.  It did not 
affect her ability to walk.  There was no additional 
limitation following repetitive use.  There was no additional 
limitation during flare-ups.  There was minimal pain on 
motion.   There was no spasm, weakness or tenderness.  
Examination of the neck showed no incapacitating episodes, no 
weakness, and no increase limitation of motion because of 
weakness, fatigability or incoordination.  X-rays revealed 
degenerative changes at the C4-5 level with a large 
anteroinferior osteophyte in the C4 vertebra.  There was no 
significant interval change since January 2003.  

The report of the April 2005 EMG shows that there was a 
normal neck examination.  There was a functional range of 
motion, but slow movement.  It was noted that the veteran 
complained of altered sensation in the C6-C7 area of the 
hands, but there were no abnormalities on those levels on the 
X-rays.  

Analysis

The rating criteria provide a 10 percent rating where 
arthritis results in any limitation of motion.  38 C.F.R. 
Part 4, Codes 5003, 5010.  A higher rating would have to be 
assigned under the criteria for the specific joint involved; 
in this case, limitation of cervical spine motion.  Prior to 
September 26, 2003, limitation of cervical spine motion was 
rated as 10 percent disabling where slight.  The next higher 
rating was 20 percent, which required a moderate limitation 
of motion and a 30 percent rating required a severe 
limitation.  38 C.F.R. Part 4, Code 5290 (2003).  

A review of the relevant medical evidence indicates that the 
veteran's arthritis of the cervical spine remains symptomatic 
and productive of some functional impairment.  The question 
here is one of degree.  In this case, the evidence 
consistently reflects VA and private opinions that limitation 
of cervical spine or neck motion is no more than slight and 
does not approximate the limitations, which would warrant a 
higher evaluation under the old or new criteria.  The VA and 
private examiners have repeatedly described a slight 
limitation of motion and the ranges of motion provided fall 
far short of what is required for a rating in excess of 10 
percent under the current rating criteria.  The most recent 
examination showed  45 degrees flexion, 35 degrees extension, 
60 degrees rotation, bilaterally, and 50 degrees lateral 
flexion, bilaterally, of the cervical spine without spasm, 
weakness, tenderness, muscle tone abnormality, reflex 
deficits or sensation deficits.  There is no additional 
limitation following repetitive use or during flare-ups, or 
because of weakness, fatigability or incoordination.  Thus, 
even considering the factors discussed in DeLuca, the 
limitation of neck motion is no more than slight and the 
combined range of neck motion is 300 degrees, which is well 
within the current criteria for a 10 percent.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; Diagostic Codes 5290 (2003) and 5237 
(2005). 

Much of the criteria found in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 does not pertain to arthritis of the cervical 
spine.  In any event, as far as any neurological impairment, 
there is X-ray evidence of mild disc disease but examinations 
have been essentially negative for any objective abnormal 
clinical findings attributable to cervical disc disease.  
Thus, there is no objective support for a finding of more 
than slight intervertebral disc syndrome, nor is there 
competent evidence of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  The record is also devoid of any medical 
evidence of incapacitating episodes of symptoms attributable 
to a cervical spine disability, and r  there is no competent 
medical evidence of secondary muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  It is pertinent to note that service connection is 
in effect for arm and hand symptoms attributable to bilateral 
carpal tunnel syndrome. 

The medical reports provide a preponderance of competent 
evidence against the claim.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

A disability rating in excess of 10 percent for degenerative 
joint disease of the cervical spine is denied.  


REMAND

In its August 2004 remand, the Board previously noted that, 
in a May 1998 statement, the veteran's ex-employer wrote that 
the veteran's carpal tunnel syndrome in her hands prevented 
her from performing many of her job duties.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  38 
C.F.R. § 3.321(b)(1) (2005).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2005).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

As the Board previously noted in the prior remand, a thorough 
review of the claims folder in the present case indicates 
that, while the RO has provided the veteran and her 
representative with the extraschedular provisions of 38 
C.F.R. § 3.321(b)(1) in its May 1997 Statement of the Case, 
in light of the May 1998 statement from the veteran's 
ex-employer, it should make a more specific finding as to 
whether the facts of this case meet the criteria for 
submission to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration 
of an extraschedular rating.  The Board remanded the issue, 
to the RO in August 2004, for further development including 
requesting additional evidence and so the RO could make a 
specific finding on referral for an extraschedular rating.  

In the April 2005 SSOC and the September 2005 notice letter, 
the RO discussed the schedular rating of the right carpal 
tunnel syndrome.  That issue was not before the RO as it had 
been the subject of a final denial by the Board in August 
2004.  38 C.F.R. § 20.1100 (2005).  The issue that the Board 
requested the RO to discuss, the extraschedular evaluation 
was not addressed in the April 2005 supplemental statement of 
the case, the September 2005 notice letter, or in anything 
else from the RO.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board 
must return this issue to the RO for action in accordance 
with the Board's previous remand.  

In light of the foregoing, the Board finds that this case 
must be REMANDED to the RO for the following action:

1.  The RO should ask the veteran to 
submit any evidence or information for 
the purpose of obtaining evidence 
relevant to the question of whether her 
carpal tunnel syndrome results in 
interference with her employment.  

2.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  The RO should then consider whether a 
referral of the issue of entitlement to 
an extraschedular rating for the 
veteran's right carpal tunnel syndrome to 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is warranted.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
extraschedular rating for right carpal 
tunnel syndrome.  If any part of the 
decision is adverse to the veteran, she 
and her representative should be provided 
an SSOC.  A reasonable period of time for 
a response should be afforded.  The RO 
must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


